Citation Nr: 0926290	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  03-22 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 30 percent for traumatic 
arthritis of the right wrist with nonunion of the scaphoid.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from August 1964 to 
August 1967, and from May 1968 to May 1985.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from June 2001 and January 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.  

In December 2006, the appellant testified before the 
undersigned Veterans Law Judge at a hearing held at the RO.  

In a June 2007 decision, the Board denied service connection 
for irritable bowel syndrome; residuals of an inguinal 
hernia; residuals of an injury to the 3rd left finger; 
traumatic arthritis of the pelvis; traumatic arthritis of the 
right elbow; and gastroesophageal reflux disease.  The 
remaining issue on appeal, entitlement to an increased rating 
for traumatic arthritis of the right wrist with nonunion of 
the scaphoid, was remanded to the RO for additional 
evidentiary development.  

As set forth in more detail below, another remand of this 
matter is required.  The appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The appellant seeks an increased rating for his service-
connected traumatic arthritis of the right wrist secondary to 
nonunion of the scaphoid.

The RO has rated his disability as 30 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5212, pertaining to 
impairment of the radius.  Under those criteria, a 30 percent 
rating is assigned where the disability is manifested by 
nonunion in the lower half of the radius, with false movement 
but without loss of bone substance or deformity.  To warrant 
a rating in excess of 30 percent, the evidence must show that 
the disability is manifested by nonunion in the lower half of 
the radius, with false movement, loss of bone substance (1 
inch or 2.5 cm), and marked deformity.  

In June 2007, the Board remanded this matter for the purpose 
of obtaining a medical examination detailing the nature and 
severity of the appellant's service-connected right wrist 
disability.  The Board asked that the examiner specifically 
indicate whether the appellant's right wrist disability is 
manifested by nonunion of the radius, false movement, loss of 
bone substance, or marked deformity.  

Pursuant to the Board's remand instructions, the appellant 
underwent VA medical examination in August 2008.  The 
examiner noted that the appellant exhibited, inter alia, mild 
to moderate deformity of the right wrist with old healed 
nonunion fracture.  Unfortunately, she failed to indicate 
whether the appellant's service-connected right wrist 
disability included any loss of bone substance, one of the 
criteria necessary for establishing entitlement to an 
increased rating.  This has not escaped the attention of his 
representative, who has requested a remand of this matter for 
the purposes of obtaining a new examination.  

The Board notes that compliance with remand instructions is 
neither optional nor discretionary.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998) (holding that a remand by the Board 
confers on a claimant, as a matter of law, the right to 
compliance with the remand orders, and that VA has a 
concomitant duty to ensure compliance with the terms of the 
remand).  Therefore, this matter must be remanded for 
compliance with the instructions of the previous remand.

In addition, the Board notes that although the RO has 
previously provided the appellant with notification letters 
intended to satisfy the requirements of the Veterans Claims 
Assistance Act (VCAA), the Court has since issued a decision 
imposing additional notification requirements.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) (discussing the level 
of specificity required in section 5103(a) notices in claims 
for increased ratings).  

In view of the foregoing, this matter is remanded for the 
following:

1.  The RO should review the record and 
send an appropriate letter to the 
appellant to ensure compliance with all 
notice and assistance requirements set 
forth in the VCAA and its implementing 
regulations.  This notice should include 
an explanation as to the information or 
evidence needed to establish a claim for 
an increased rating, as outlined by the 
Court in Vazquez-Flores.

2.  The appellant should be scheduled for 
a VA medical examination to determine the 
current severity of his service-connected 
right wrist disability.  The claims file 
should be made available to the examiner 
for review in connection with the 
examination.  The examiner should 
identify all residuals attributable to 
the appellant's service-connected 
traumatic arthritis of the right wrist 
secondary to nonunion of the scaphoid.  
The examiner should specifically state 
whether the appellant's disability is 
manifested by nonunion of the radius, 
false movement, loss of bone substance, 
or marked deformity.  

3.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit sought 
on appeal remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The case should then be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

